Mr. Justice Hasdy
delivered the opinion of the court.
This was an action of assumpsit in the circuit court of Adams county, brought by the defendant in error against the plaintiff in error, to recover the value of a slave sold in the State of Louisiana by the plaintiff in error to the defendant, with warranty against the redhibitory vices provided for by the law of that State, alleging that the slave ran away from the vendee within sixty days after the sale, and afterwards ran away and was lost to him, whereby the vendor became liable to the ven.r dee upon his warranty under the laws of Louisiana.
The verdict and judgment in .the court below were in,favor of the plaintiff, and the defendant brings the case here.
The first objection raised in behalf of the plaintiff in error is, that the court improperly admitted in evidence a copy of the act of sale of the slave made by the plaintiff in error before a notary-public in Louisiana, the original remaining in the office of the notary. The authentication of the copy is not objected to; but it is insisted that the document is not embraced in the act of congress of March 27th, 1804, and that the copy is not admissible evidence under our laws, but that the original instru*210ment should, have been produced and proved according to the common law rule of evidence.
By the statutes of Louisiana, acts of sale may be legally made by being registered in the office of a notary who is made'1 the depositary of them. Civil Code, Art. 2242, 2247; and such act is treated as a record; lb. Art. 2250. The second section of the act of congress above mentioned, enumerates “ public acts, records, office books,” &c., in the public offices of the several States ; and we think it clear that the copy offered in this case is embraced in the provisions of that act, and was properly admitted in evidence.
The next objection insisted upon is to the second, third, and fourth instructions given by the court at the instance of the plaintiff. The rule declared by these instructions is in substance, that in case of a sale in the State of Louisiana of a slave introduced there for sale, it is sufficient to establish the vice of running away provided against by the statute of that State, if it be proved that the slave ran away from the purchaser within sixty days after the sale, and such evidence is proof of the existence of the redhibitory vice at the time of the sale, unless it be shown that unusual punishment had been inflicted to induce such running away.
It was proved in behalf of the plaintiff, on the trial, that the •slave ran away from him within a few days after the purchase, -and was shortly afterwards brought back, and that he again ran ¡away about fifteen months after the purchase, and has never ■been found or recovered by the plaintiff; that he had received mo unusual punishment whilst in the plaintiff’s possession and ¡before running away, and had been in Mississippi where he had ■been previously sold by the defendant within eight months •before the sale to the plaintiff, and consequently had not been more than eight months in Louisiana at the time of the sale to '.the plaintiff.
The statutes of Louisiana provide, that the habit of running ■away shall be considered a redhibitory vice in slaves sold there. Civil Code, Art. 2505. And by the act of 1834, it is enacted, “ that the buyer of a slave who institutes a redhibitory action on .the ground that such slave is a runaway or thief, shall not *211be bound to prove that such vice.existed before the date of the sale, whenever such vice shall have been discovered within two months after the sale,- and no renunciation of this provision shall be valid,— provided, “ however, that when unusual punishments have been inflicted, this legal presumption in favor of the buyer shall cease; and provided, also, that if any redhibitory, bodily, or mental maladies discover themselves within fifteen days after the sale, it shall be presumed to have existed on the day thereof, any law to the contrary notwithstanding; and provided, also, that the provisions of this section shall not apply to slaves who have been more than eight months in this State.”
It is insisted in behalf of the plaintiff in error that the provision of this statute making the fact of the slave running away within two months after the sale, evidence of the existence of such vicious habit before the sale, is a mere rule of evidence, and prevailing in Louisiana as a part of the lex fori, but which cannot be enforced here; and therefore that the court erred in giving the instructions above stated.
We do not think this position tenable under the circumstances of this case.
By the act of sale executed by the vendor to the vendee, the former stipulated, that “if the slave within-sixty days should prove subject to any of the redhibitory vices prescribed by law, he would refund the amount of the value of the slave.” Whatever doubt might exist as to whether the provision of the statute became a part of the contract between the parties, and entitled the purchaser to the benefit of it as a part of the law regulating the contract, it is clear that an express stipulation was made by which the provisions of the statute were made a part of the contract. That stipulation has express reference to the statutory provision, and is susceptible of no other interpretation than that the vendor agreed that he would be bound by the rule of evidence prescribed by the statute. It Gannot be successfully controverted that a party may, in making a contract, agree to a certain description of evidence as sufficient to establish his liability upon the contract; and when that evidence is adduced, he will not be heard to say that, by the general rules of law, it was incompetent evidence. The reply would be, that *212it was the kind of proof to which he had bound himself to submit, and when the adverse party had come prepared with it, it was not for him to gainsay its sufficiency.
In this case, the stipulation may be regarded as equivalent to a warranty that the slave would not run away within sixty days; and it would scarcely be pretended, that considered in that light, if the slave had run away within the time specified, it would not have been proper to show it in an action upon the warranty.
The judgment is affirmed.